
	
		II
		112th CONGRESS
		1st Session
		S. 552
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Sanders (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce the Federal budget deficit by creating a surtax
		  on high income individuals and eliminating big oil and gas company tax
		  loopholes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Deficit Reduction
			 Act.
		2.FindingsThe Senate finds the following:
			(1)At a time when our Nation has a $14.2
			 trillion national debt and a $1.6 trillion annual deficit, moving aggressively
			 toward deficit reduction means that we must include not only well-targeted
			 budget cuts, but revenue raised in a fair and economically just way. Questions
			 every Member of Congress should be asking are the following:
				(A)Do we ask the highest paid executives on
			 Wall Street to give up a $1 million a year tax break, or do we ask senior
			 citizens to go cold in the winter by cutting the Low Income Home Energy
			 Assistance Program?
				(B)Do we ask Exxon Mobil and other big oil
			 companies to give up their tax breaks, or do we ask over 9 million college
			 students to go further into debt by cutting Pell Grants by $5.7 billion?
				(C)Do we stop cutting taxes for the richest
			 400 American families, who earned an average of $345 million in 2007, or do we
			 delay Social Security benefits to 500,000 Americans by a $1.7 billion cut in
			 the Social Security Administration?
				(D)Do we establish an emergency deficit
			 reduction surtax on millionaires and billionaires, or do we deny over 200,000
			 little children the opportunity to enroll in Head Start by cutting this program
			 by $1.1 billion?
				(E)Do we finally tax hedge fund managers who
			 make at least $1 billion at a higher rate than police officers, teachers,
			 firefighters, and nurses, or will 11 million Americans be denied access to
			 quality primary healthcare by a $1.3 billion cut in community health
			 centers?
				(2)At a time when the wealthiest people in
			 this country are doing phenomenally well, when the effective Federal tax rates
			 for the richest Americans are the lowest on record, and when the top 2 percent
			 of taxpayers have received hundreds of billions of dollars in tax breaks in
			 recent years, it would be morally wrong for the United States Congress to move
			 towards a balanced budget on the backs of the middle class, the elderly, the
			 sick, and the most vulnerable people in our society while asking nothing of the
			 highest income earners and most profitable corporations.
			(3)Creating an emergency deficit reduction
			 surtax on income over $1 million will reduce the deficit in a fair and
			 economically just way by increasing revenue from those who can afford it the
			 most.
			(4)From 2000 to 2010, the 5 largest oil
			 companies in the United States made nearly $1 trillion in profits, yet some of
			 them paid nothing in Federal income taxes in recent years. Ending outdated and
			 unnecessary tax credits, deductions, and subsidies for big oil companies is a
			 fair and economically just way to raise revenue and reduce the deficit.
			(5)In the midst of the worst recession since
			 the Great Depression, America's middle class and working families have already
			 paid a very heavy price in terms of lost jobs, lost homes, lost wages, and lost
			 opportunity. The time has come to ask the wealthiest in our society and the
			 most profitable corporations in America to help our Nation address its deficit
			 crisis. Any deficit reduction package must include raising revenue from the
			 wealthy and eliminating tax breaks for big oil companies.
			3.Emergency deficit
			 reduction surcharge on high income individuals
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIIEmergency
				deficit reduction surcharge on high income individuals
						
							Sec. 59B. Emergency deficit reduction surcharge on high income
				  individuals.
						
						59B.Emergency
				deficit reduction surcharge on high income individuals
							(a)General
				ruleIn the case of a taxpayer other than a corporation, there is
				hereby imposed (in addition to any other tax imposed by this subtitle) a tax
				equal to 5.4 percent of so much of the modified adjusted gross income of the
				taxpayer as exceeds $1,000,000 ($2,000,000 in the case of any taxpayer making a
				joint return under section 6013).
							(b)Modified
				adjusted gross incomeFor purposes of this section, the term
				modified adjusted gross income means adjusted gross income reduced
				by any deduction (not taken into account in determining adjusted gross income)
				allowed for investment interest (as defined in section 163(d)). In the case of
				an estate or trust, adjusted gross income shall be determined as provided in
				section 67(e).
							(c)Special
				rules
								(1)Nonresident
				alienIn the case of a
				nonresident alien individual, only amounts taken into account in connection
				with the tax imposed under section 871(b) shall be taken into account under
				this section.
								(2)Citizens and
				residents living abroadThe dollar amount in effect under
				subsection (a) shall be decreased by the excess of—
									(A)the amounts
				excluded from the taxpayer’s gross income under section 911, over
									(B)the amounts of any deductions or exclusions
				disallowed under section 911(d)(6) with respect to the amounts described in
				subparagraph (A).
									(3)Charitable
				trustsSubsection (a) shall
				not apply to a trust all the unexpired interests in which are devoted to one or
				more of the purposes described in section 170(c)(2)(B).
								(4)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed under this section shall
				not be treated as tax imposed by this chapter for purposes of determining the
				amount of any credit under this chapter or for purposes of section
				55.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Part VIII. Emergency deficit reduction
				surcharge on high income
				individuals.
					
					.
			(c)Section 15 not
			 To applyThe amendment made by subsection (a) shall not be
			 treated as a change in a rate of tax for purposes of section 15 of the Internal
			 Revenue Code of 1986.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			4.Repeal of expensing
			 and 60-month amortization of intangible drilling costsSubsection (c) of section 263 of the
			 Internal Revenue Code of 1986 is amended by striking the period at the end of
			 the third sentence and inserting , or to any costs paid or incurred
			 after December 31, 2010..
		5.Repeal of percentage
			 depletion for oil and gas wells
			(a)In
			 generalSection 613 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(f)Termination of
				percentage depletion for oil and gas propertiesIn the case of
				oil and gas properties, this section shall not apply to any taxable year
				beginning after December 31,
				2010.
					.
			(b)Limitations on
			 percentage depletion in case of oil and gas wellsSection 613A of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subsection:
				
					(f)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2010.
					.
			6.Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
			(a)In
			 generalSubparagraph (B) of
			 section
			 199(c)(4) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of clause (ii), by striking the period at
			 the end of clause (iii) and inserting , or, and by inserting
			 after clause (iii) the following new clause:
				
					(iv)the production, refining, processing,
				transportation, or distribution of oil, natural gas, or any primary product
				thereof.
					.
			(b)Primary
			 productSection 199(c)(4)(B) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following flush sentence:
				
					For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
			(c)Conforming
			 amendments
				(1)Section 199(c)(4)
			 of the Internal Revenue Code of 1986 is amended—
					(A)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
					(B)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
					(2)Section 199(d) of
			 such Code is amended by striking paragraph (9) and by redesignating paragraph
			 (10) as paragraph (9).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
